Citation Nr: 0402926	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
left ankle reconstruction with traumatic degenerative 
changes, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for early 
degenerative changes, right ankle, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an increased evaluation for early 
degenerative changes of the right knee, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased evaluation for early 
degenerative changes of the left knee, currently evaluated as 
10 percent disabling.  

5.  Entitlement to a total rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant had active duty from June 1984 to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the above-listed increased evaluations, the 
Board notes that in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the United States Court of Appeals for Veterans Claims 
(Court) held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or § 4.45 (2003).  It was 
further held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claims.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  The Board finds that the August 2002 VA 
examination results did not provide sufficient detail as they 
relate to the above regulations  

The Board also notes that the Court has held that in the case 
of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993). 

The Board further observes that in an August 2002 letter, the 
veteran's treating VA physician indicated that he currently 
was receiving treatment at their facility.  The Board does 
not currently have the most up-to-date records.  Under Bell 
v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should obtain and associate 
with the claims folder copies of 
treatment records of the veteran from the 
Kerriville, Texas, VA Medical Center from 
May 2002 to the present.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination of the 
veteran's left and right lower 
extremities to determine the nature and 
severity of his service-connected 
postoperative left ankle reconstruction 
with traumatic degenerative changes, 
degenerative changes of the right ankle, 
degenerative changes of the right knee, 
and degenerative changes of the left 
knee.  All necessary tests and studies, 
including range of motion testing 
reported in degrees of arc and X-rays 
studies, should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to his left and 
right lower extremities and to make 
specific findings as to whether each 
complaint is related to the service-
connected disabilities, or some other 
cause.  The examiner is further requested 
to render an opinion as to whether there 
is adequate pathology present to support 
the level of each of the veteran's 
subjective complaints. Weakened movement, 
fatigability, or incoordination 
associated with the disabilities on 
appeal also should be noted.

The examiner is also requested to render 
an opinion as to whether the veteran is 
unemployable due to the service-connected 
bilateral knee and ankle disabilities.  

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




